Citation Nr: 9901733	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-18 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back disability.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1953 to 
September 1959.  

When this matter was last before the Board of Veterans' 
Appeals (the Board) in July 1997, it was remanded to the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO) for additional development.  In 
September 1998, the RO issued a supplemental statement of the 
case.  The case was returned to the Board in November 1998.  

Following the return of the appellants claims file, the 
Board directed a letter to the veteran for the purpose of 
clarifying the status of his representation.  It was 
indicated therein that although the American Legion had been 
assisting him in his appeal, no formal power of attorney was 
in the claims file appointing that organization as his 
representative.  In December 1998, the appellant responded in 
writing to the Board and stated that he did not need anyone 
to represent him before the Board.  The Board will proceed 
with appellate review on that basis.  


REMAND

Prior to the return of his claims folder to the Board, the 
appellant submitted additional evidence and argument directly 
to the Board that was not previously of record and that must 
be considered relevant to his claim.  This additional evidence 
includes a February 1998 VA radiology report and a March 1998 
VA Magnetic Resonance Imaging report.  This evidence was 
received by the Board in October 1998.  Obviously, the receipt 
of this evidence was subsequent to the September 1998 
supplemental statement of the case that was issued by the RO.  
According to pertinent regulatory criteria, evidence submitted 
by an appellant which is accepted by the Board must be 
referred to the RO for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived by the appellant.  Since such a waiver was not 
provided in this case, this evidence must be referred back to 
the RO.  38 C.F.R. § 20.1304(c) (1998).  

Secondly, it is noted that when the appellants claim was 
last before the Board in June 1997, the matter was remanded 
for additional development to include an examination by an 
orthopedic specialist.  The purpose of the examination was to 
more accurately determine the exact nature and etiology of 
his current back disorder.  In the context of that request 
for examination, it was directed that the claims folder be 
furnished to the examiner prior to the evaluation in order to 
facilitate the study of the case.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Veterans Appeals (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  In the instant case, since it is 
unclear from the record whether the examining specialist had 
the opportunity to review the veterans claims file prior to 
the examination and/or prior to the preparation of the 
examination report, the Board believes that it is necessary 
to ensure the completion of such a review.  

The Board notes further that in the context of the request 
for an examination, the attention of the examiner was 
emphatically directed to the veterans service medical 
records, and to the treatment records and opinions of Dr. 
Davis and Dr. Smith.  In that regard and by way of review, 
the Board notes that in March 1995, the veterans private 
physician, Dr. Thomas P. Davis, M.D., had stated that the 
veteran has a severe congenital scoliosis that has existed 
all of his life and which was aggravated by a service-
connected injury in 1955.  Dr. Davis indicated that the 
veteran had scoliosis when he entered the service, but 
unfortunately, no record was ever made of the deformity 
either on entry or separation from service.  Dr. Davis 
concluded that he found it hard to believe how anyone, 
particularly a Doctor, could have missed this obvious 
deformity.  

Further, in February 1997, another of the veterans private 
physicians, Dr. George R. Smith, Jr., M.D. had stated that 
the veteran has a short leg on one side which predisposes him 
to scoliosis of the spine and that he probably had the 
scoliosis which gradually developed since early childhood.  
He noted that the problem that the veteran had with his back 
in service may well have been related to this underlying 
problem and certainly would explain why he continues to have 
some problems since then.  Dr. Smith stated that, whether 
the veterans scoliosis was aggravated while he was in 
service may be open to question.  He indicated that one could 
assume that with this scoliosis that even time is 
aggravating the problem, and the six years [the veteran] had 
been in the service certainly would have aggravated the 
problem if he did not even have an injury.  He concluded 
that the veteran feels that his back problems started with 
his injury in service, and speculated that this might have 
been the precipitating event.  

In contrast, following the February 1998 VA orthopedic 
examination, the examiner concluded that the appellant 
undoubtedly had scoliosis as a child which pre-existed 
service and that made the appellant more prone to earlier 
onset of degenerative disease. The examiner indicated that 
the appellants softball injury in service was no more 
important to his spine than any of his post-service 
activities, and that the most significant factor in the 
appellants history was his scoliosis and the predilection 
that causes for premature development of degenerative changes 
in the spine.  The examiner concluded that the appellants 
disability in his spine from degenerative disease is most 
likely the result of aging and the culmination of many small 
episodes of trauma throughout his life and cannot be ascribed 
to any one episode.  

Although the VA orthopedic specialist responded to all of the 
specific requests set forth in the 1997 remand, the examining 
specialist did not comment on the opinions of Dr. Davis or 
Dr. Smith, and in fact was not specifically requested to do 
so.  Given that the case must be remanded for additional 
development, and given the noted contrast in the opinions 
reached, the Board believes that it may be helpful in the 
review of the case if the physician who examined the veteran 
in February 1998 were to provide comment regarding the 
contrast of his opinion to the opinions of Dr. Davis and 
Dr. Smith.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Finally, during the course of the Boards requested 
development, the appellant provided a document from the 
Social Security Administration, dated in June 1994, 
reflecting the award of disability benefits.  The veterans 
Social Security Administration records have not been sought 
nor otherwise associated with the claims folder, but would be 
helpful to the adjudication of his claims.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

In order to accord the appellant all procedural safeguards 
imposed by law or mandated by the Court, and to fully assist 
him in the completion of the development requested in the 
July 1997 remand, the Board concludes that additional action 
is warranted.  This case is therefore REMANDED for the 
following:

1.  The RO should obtain from the Social 
Security Administration a copy of any 
disability determination it has made for 
the veteran and copies of the medical 
records upon which any such determination 
was based. 

2.  The appellants claims folder and a 
separate copy of this remand must be 
directed to the same VA examiner who had 
examined the appellant in February 1998 
pursuant to the Boards July 1997 remand.  
If that examiner is no longer available, 
the claims folder must be directed to 
another specialist in the field of 
orthopedics.  The examiners attention is 
particularly directed to the veterans 
service medical records, and to the 
opinions reached following the February 
1998 VA examination, and the opinions of 
Dr. Davis and Dr. Smith, as paraphrased 
in the body of this remand.  The examiner 
is respectfully requested to provide a 
supplemental opinion to the February 1998 
examination report in which it is 
specified that the veterans claims file 
has been reviewed.  The examiner is also 
respectfully asked to indicate whether 
based upon that review of the claims 
folder, the examiners opinion has 
changed or whether it remains consistent 
with the opinion reached following the 
February 1998 VA examination.  If the 
examiners opinion has changed, the 
examiner is asked to elaborate on the 
changes.  The examiner should also be 
requested to make comment on the opinions 
of Dr. Davis and Dr. Smith as paraphrased 
in the body of this remand.  If in the 
examining physicians judgment it is 
deemed necessary to reexamine the 
appellant, such re-examination should be 
scheduled and carried out.   

3.  After the above review is conducted, 
the RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2. 

4.  The appellant's claim should be 
reviewed by the RO.  If the appellants 
claim continues to be denied, he should be 
provided with a supplemental statement of 
the case.  The appellant should also be 
informed that if he submits additional 
evidence to the Board following the 
issuance of the supplemental statement of 
the case, and if wishes the Board to 
proceed with the review of his claim 
without the necessity of further remand to 
the RO, he should include with the 
evidence a written statement to the effect 
that he waives initial review of the 
evidence by the Regional Office.  

The veteran should then be given the opportunity to respond, 
and the case should be returned to the Board for further 
review.  The purpose of this remand is to ensure due process 
of law.  The Board intimates no opinion, legal or factual, as 
to the determination warranted in this case by reason of this 
remand.  No action by the appellant is required, until he is 
so notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	MICHAEL A. PAPPAS
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
